The defendants are stock brokers with whom the plaintiff dealt in the purchase and sale of securities. She brought suit against them and recovered a verdict for $1,205.33. Thereupon the parties settled the controversy between them and at the April-May Term, 1929, of the Superior Court of Buncombe County, Judge Schenck signed a judgment that the plaintiff recover nothing upon the verdict and that the defendants pay the cost. The plaintiff then signed a release in consideration of $1,205.33, the receipt of which she acknowledged, and discharged the defendants "from any and all claims and demands of every kind, nature and character." This was a final settlement.
After the lapse of more than two years the plaintiff again brought suit against the defendants, alleging that she had a further claim of $600 against them. Upon the evidence which she offered her cause was dismissed as in case of nonsuit by the county court, and on appeal to the Superior Court the judgment was affirmed. We find no error and affirm the judgment.
Affirmed. *Page 803